Citation Nr: 1704111	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  10-46 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as due to service-connected diabetes mellitus type II.  

2.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) based upon a total disability rating and additional disability ratable at 60 percent, to include on the basis of clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to March 1969.  

These matters come to the Board of Veterans' Appeals (Board) from May 2010 and August 2015 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, and Pittsburgh, Pennsylvania, respectively.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an August 2014 Central Office hearing in Washington, DC, and a transcript of the hearing has been associated with the claims file.  

The Board previously denied the Veteran's claim of entitlement to service connection for erectile dysfunction, to include as due to service-connected diabetes mellitus type II, in November 2014, after which the Veteran appealed the matter to the United States Court of Appeals for Veterans Claims (Court).  In October 2015, the Court issued an Order which granted the parties' Joint Motion for Partial Remand (JMPR) filed earlier that same month.  The matter was most recently remanded by the Board in May 2016 in order to obtain an addendum medical opinion.  As discussed below, the Board finds that an additional remand is warranted for further development.  

An August 2015 RO decision denied the Veteran's claim of entitlement to SMC, after which the Veteran filed a timely notice of disagreement (NOD) that same month.  See 38 C.F.R. § 20.201 (2016).  When a claimant files a timely NOD, the RO must prepare and send to the claimant a statement of the case (SOC).  38 C.F.R. §§ 19.26, 19.29 (2016).  Thus, although the Veteran's claim of entitlement to SMC pursuant to 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) based upon a total disability rating and additional disability ratable at 60 percent, to include on the basis of CUE, was not certified to the Board on appeal, the Board will address it herein for the sole purpose of ensuring the issuance of an SOC, as it does not appear from the record currently before the Board that an SOC has yet been issued addressing that particular issue.  

As such, these matters are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure due process and proper development regarding the Veteran's claims of entitlement to service connection for erectile dysfunction, to include as due to service-connected diabetes mellitus type II, and entitlement to SMC pursuant to 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) based upon a total disability rating and additional disability ratable at 60 percent, to include on the basis of CUE.  Specifically, remand is required in order to obtain an addendum medical opinion regarding the Veteran's claimed erectile dysfunction which properly addresses all relevant evidence of record.  Additionally, remand is required for the AOJ to issue an SOC regarding the Veteran's claim of entitlement to SMC.  


I.  Service Connection - Erectile Dysfunction  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As noted above, the Veteran's claim of entitlement to service connection for erectile dysfunction, to include as due to service-connected diabetes mellitus type II, was remanded by the Court in October 2015, pursuant to the parties' JMPR which noted that an April 2010 VA examination was inadequate because it failed to properly address whether the Veteran's erectile dysfunction was aggravated by his service-connected diabetes mellitus type II.  See 38 C.F.R. § 3.310 (2016).  

Thereafter, the Board remanded the matter in May 2016 in order to obtain an addendum medical opinion.  Within the resulting August 2016 VA opinion, a VA examiner concluded that the Veteran's erectile dysfunction was at least as likely as not aggravated beyond its natural progression by his diabetes mellitus type II.  The examiner noted that the Veteran's erectile dysfunction was diagnosed in 2006, prior to his diagnosis of diabetes mellitus type II in July 2008, and that the condition was not changed or worsened, but remained present as an inability to achieve an erection without the use of medication over the course of the past years, since his diagnosis of diabetes mellitus type II in 2008.  Notably, the examiner reasoned that the Veteran's erectile dysfunction, which required oral medication in 2006, continued to require oral medication to achieve desired sexual function; therefore, the examiner opined that the Veteran's erectile dysfunction was not aggravated by his diabetes mellitus type II.  

Significantly, it does not appear that the August 2016 VA examiner considered VA treatment records which document a change in the Veteran's prescribed medication for his erectile dysfunction; in December 2011, his previous dose of one-half a 20mg tablet of vardenafil (Levitra) was changed to a full tablet dose of 100 mg sildenafil (Viagra).  Moreover, in January 2013, a VA staff physician noted that the Veteran used to be on a lower dose of prescription medication to treat his ongoing erectile dysfunction, which was likely getting worse due to his diabetes.  

Given the above, the August 2016 VA opinion is inadequate to adjudicate the Veteran's claim, and an adequate VA addendum opinion which properly considers all relevant evidence of record must be obtained upon remand.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Barr, 21 Vet. App. at 312.  



II.  SMC

As noted in the Introduction above, the Veteran has submitted a timely NOD regarding the RO's August 2015 denial of his claim of entitlement to SMC pursuant to 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) based upon a total disability rating and additional disability ratable at 60 percent, to include on the basis of CUE.  See 38 C.F.R. § 20.201.  

An SOC is required when a claimant protests a determination.  38 C.F.R. §§ 19.26, 19.29.  To date, no SOC has been furnished in response to the Veteran's timely August 2015 NOD, or at least no SOC has been associated with the claims file that is now before the Board.  Therefore, remand is required for the issuance of an SOC regarding the Veteran's claim of entitlement to SMC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the Veteran's claim is resolved, such as by a complete grant of the benefit sought, or withdrawal of the August 2015 NOD.  

The remanding of this particular issue must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of an SOC.  38 U.S.C.A. § 7105 (West 2014); Roy v. Brown, 5 Vet. App. 554 (1993).  Therefore, the AOJ should return the Veteran's claim of entitlement to SMC pursuant to 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) based upon a total disability rating and additional disability ratable at 60 percent, to include on the basis of CUE, to the Board only if the Veteran perfects his appeal in accordance with the provisions of 38 U.S.C.A. § 7105.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the August 2016 VA examiner, or an equally qualified VA examiner, regarding the Veteran's claim of entitlement to service connection for erectile dysfunction, to include as due to service-connected diabetes mellitus type II.  The Veteran's entire claims file and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with the opinion.  All indicated studies should be conducted, including a full and current VA examination if deemed necessary by the examiner, and all findings should be reported in detail.  A clear supporting rationale is required for any opinion provided.  

Specifically, the examiner must offer an opinion as to the following:  

(a) whether it is as likely as not (a 50 percent probability or greater) that the Veteran's erectile dysfunction is caused by his service-connected diabetes mellitus type II.  

(b) whether it is as likely as not (a 50 percent probability or greater) that the Veteran's erectile dysfunction is aggravated (permanently worsened beyond its natural progression) by his service-connected diabetes mellitus type II.  

In providing the requested opinion, the examiner must include a clear discussion of all relevant lay and medical evidence of record, including VA treatment records documenting a change in prescription medication for the Veteran's erectile dysfunction in December 2011, as well as a January 2013 VA physician's statement that the Veteran's erectile dysfunction was likely getting worse due to his diabetes.  

2.  After the above development, review the resulting opinion to ensure its adequacy.  If any resulting opinion is inadequate for any reason, take any corrective steps necessary.  

3.  Thereafter, readjudicate the Veteran's claim of entitlement to service connection for erectile dysfunction, to include as due to service-connected diabetes mellitus type II.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond.  Then return the matter to the Board for further adjudication, if otherwise in order.  

4.  Finally, issue an SOC addressing the issue of entitlement to SMC pursuant to 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) based upon a total disability rating and additional disability ratable at 60 percent, to include on the basis of CUE.  The Veteran must be advised of the time limit in which he may file a substantive appeal as to that issue.  38 C.F.R. § 20.302(b) (2016).  If, and only if, the Veteran timely perfects an appeal, return the matter to the Board for further appellate consideration, if otherwise in order.  

(CONTINUED ON THE FOLLOWING PAGE)


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




